WR-15,583-12
                  °a n &
                               (D^£>4 oyrAjChfipadc
   RECEIVE
 The Court of Ap|>
     Sixth District

     M& 0 Q 2015                                    122.
 iexarkana,iTegas'
Dabra AutreJ^^&L _ . .




                           sfej\ /^clo 4Utj c4 ^£ki^? Mr* k)^4^uMh


               thl^y~(f\> Cull Q-tofo lM)^i^fPfeJi>^A^ oltJ^th ^Mb


                                 ^^                   Co^jz^^U^JWp^

           k^ C^iJ-i^                    IV o              TzJb 3h?t2
                      'axA*rJu\ \UW, is^pl du^imd ~&ju &4
        *yii/buh dvis-                 styi^M utpSubsl;              eU^%

                                                ^
               S APR 09 2015
                                                ^            ^M\jWtU
              Ato@IAcoste, Gl&rk

                       V     /vlO ft
                             Wfc£
    RECEIVED IN
  The Court of Appeals
      Slx'th District    ""

  —AP« -0 -5- 2015 -      -

^Texarkana, Texas' 7
Dsbra. Autrey, Clerk.




                              -Si......

                                U-- U^\j^7Vi~&U
                                          .^                           TABLE OF CONTEMS

(I^HWSE^afcayfTgYW^mr: Out of Time Appeal     i pgs.jf-#>
(2) Unsworn Declaration.                      4t pg. ( pttyis
(3) Inability to Pay...                       ^p@g. \Pa^U
                                                 S              123©$ Judicial District Court
&&tltwmst Pro &&

                                                                                                   of
                                                 §
tm smm of mm                                     I              ftnolA Qcmt$, T«s*as 75633

                                                     i^Dmiiititfwu^w* Hnw •nwW'fafiwiXmtii twww^W'"»,^?'^^*»^fl*"«M''w^':«»w»;




                                                                                                               *^WWWlMt*i^il^^i«»«wT^i«B^^«W«Wiia(>*rti.>»




           impllmtim f®t Oat of jTtaa„dfljaajLlfll




To tfea isooesrafci© Jw%© of si&tci Courts

     Cam Etotf, ttiUios Miett Softer, Petitioner* fro Se» TDCJ-IB MX 0032S353 here-

lifter rafsarerj to as Hf«^itiC3R@t'r arid file tliif Ms *Vtg^icafe&&s Separate .Mshoksh
ssste «*£ 'L^agai &itat£ao'd to Support Petitlosisr4© Jkppiteatioa for Out Of Tisne Appeal
                                                                                                                  •ftio ^etitlorKjr «

will show tills Hpewrsble Court tae following:

lite 123rd Judicial Court of Pirola flpgnty. Ifeagsis did not torn. Lmal Jurisdiction

in ttsa aJsove^MLpd cat^a jpl fltmt ®©tl                          is Actually Innocent,



                           simm® or Mas pb...causae cps

     the Ponsola County S&esriff ffepGrt?Mit dill tmt ftswe Lagal Jurisdiction to

Investigate this ettae*

FACES SUTOHiG GB0R8) ONSt

     itss Panola Gsusiity Sheriff Vi fiepasrtrfjeat «a3 apparently called t*» investigate
this asir^er euso m& mm tho«#s tills arte bad ftapsaasneS in Stelby County the

Iteoia Coyrvsy Shariff?s Hfeartaisc cositimastd thusir iavesligaefcft* «hSch issss sait-
$i